United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                             F I L E D
                                                                                             December 3, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk


                                            No. 03-60377
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                        Plaintiff-
                                                          Appellee,

                                                 versus

ELIZAH CLARK, also known as Elijah Clark,

                                                                                      Defendant-
                                                          Appellant.

                        -----------------------------------------------------------
                           Appeal from the United States District Court
                               for the Southern District of Mississippi
                                    USDC No. 5:02-CR-19-1-BrS
                        -----------------------------------------------------------

Before SMITH, DEMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Elizah Clark appeals his conditional guilty-plea conviction for possession of a firearm by a

convicted felon. He argues that the district court erred in denying his motion to suppress evidence

obtained during a search incident to a traffic stop. He argues that because the officer did not have

probable cause for the stop, the subsequent search and seizure of evidence were illegal.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Our review of the record and the parties’ arguments convinces us that the district court did

not err in denying the motion to suppress. United States v. Orozco, 191 F.3d 578, 581 (5th Cir.

1999). The officer testified that he stopped Clark’s vehicle on the basis of a perceived traffic

violation, i.e., improper windshield tinting, creating sufficient probable cause to support the initial

stop. Whren v. United States, 517 U.S. 806, 810 (1996); Terry v. Ohio, 392 U.S. 1, 21 (1968).

       Moreover, Clark does not contend that his continued detention following the determination

that he was operating the vehicle without a driver’s license was improper. Nor does he dispute the

district court’s finding that he consented to a search of his vehicle. Accordingly, the judgment of the

district court is AFFIRMED.




                                                 -2-